Exhibit 10.13

 

Logo Sprung

Innovation  |  versatility  |  reliability

 

AMENDMENT #1 TO
LEASE AGREEMENT DATED MAY 30, 2002

 

DATE.

June 10, 2009

 

 

BETWEEN:

DRY CREEK RANCHERIA BAND OF POMO INDIANS
c/O RIVER ROCK CASINO
3250 Highway 128 East
Geyservillle, California 95441

 

 

 

(Lessee)

 

and

 

 

 

SPRUNG INSTANT STRUCTURE4 INC.

 

 

 

(Lessor)

 

 

SITE LOCATION:

Geyserville, California

 

 

STRUCTURE SIZE:

60’ x 310’ and 130’ x 330’.

 

 

AMENDMENT:

It is hereby agreed that the LEASE AGREEMENT dated May 30, 2002 is extended for
an additional thirty-six months firm, for the period June 18, 2009 through
June 17, 2012, with Lessee’s monthly payments of $26,395.00 to be paid monthly
in advance.

 

 

COUNTERPARTS.

This Agreement may be executed by the parties in separate counterparts via
facsimile, each of which shall be deemed an original and both of which together
shall be deemed to be one and the same Instrument

 

 

EXISTING

 

AGREEMENTS:

All other terms of the LEASE AGREEMENT dated May 20,2002 and AMENDMENT TO LEASE
AGREEMENT dated remain the same.

 

 

ACCEPTED BY:

DRY GREEK RANCHERIA BAND

SPRUNG INSTANT STRUCTURES INC.

 

OF POMO INDIANS

 

 

 

 

 

 

 

 

Per:

/s/ Joseph R. Callahan

 

//s//

 

 

 

 

 

 

 

 

Print Name:

Joseph R. Callahan

 

 

 

 

 

 

 

 

 

 

Title:

Chief Financial Officer

 

Per:

//s//

 

 

 

 

 

 

 

Dated:

6/12/2009

 

Dated:

6/16/2009

 

SPRUNG INSTANT STRUCTURES, INC.

 

550, 16th Street, Suite #25   San Francisco, California 94103   Tel (415)
934.9370  Fax (415) 935.9373  Toll Free:  1 800 526.9899   www.sprung.com

 

--------------------------------------------------------------------------------